UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2015 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2015 Semiannual Report to Shareholders Deutsche Mid Cap Value Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 25 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Advisory Agreement Board Considerations and Fee Evaluation 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more- established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Performance Summary May 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 9.45% 13.96% 16.67% 8.79% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.16% 7.40% 15.30% 8.14% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 11.61% 14.32% 8.43% Adjusted for the Maximum Sales Charge (max 5.75% load) 5.20% 12.98% 7.76% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Class B 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 9.07% 13.21% 15.76% 8.01% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.07% 10.21% 15.65% 8.01% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 10.82% 13.42% 7.65% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 7.82% 13.30% 7.65% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Class C 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 Unadjusted for Sales Charge 9.09% 13.10% 15.79% 8.01% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.09% 13.10% 15.79% 8.01% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 10.84% 13.46% 7.66% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 10.84% 13.46% 7.66% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Class R 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 9.37% 13.67% 16.42% 8.50% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 11.39% 14.07% 8.14% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Class R6 6-Month‡ Life of Class** Average Annual Total Returns as of 5/31/15 No Sales Charges 9.62% 10.11% Russell Midcap® Value Index† 3.82% 5.13% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 5.15% Russell Midcap® Value Index† 4.49% Class S 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 9.61% 14.25% 16.95% 9.13% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 11.90% 14.58% 8.77% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Institutional Class 6-Month‡ 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 5/31/15 No Sales Charges 9.67% 14.31% 17.01% 9.20% Russell Midcap® Value Index† 3.82% 10.09% 16.85% 8.82% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 11.97% 14.64% 8.83% Russell Midcap® Value Index† 11.70% 15.84% 8.91% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2015 are 1.28%, 2.17%, 2.04%, 1.59%, 0.91%, 1.05% and 1.00% for Class A, Class B, Class C, Class R, Class R6, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of Deutsche Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through May 31, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of the Fund. ** Class R6 shares commenced operations on August 25, 2014. The performance shown for the index is for the time period from August 31, 2014 through May 31, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class R6. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. The stocks are also members of the Russell 1000® Value Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class R6 Class S Institutional Class Net Asset Value 5/31/15 $ 11/30/14 $ Distribution Information as of 5/31/15 Income Dividends, Six Months $ *** $
